PORTABLE LIFTING APPARATUS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not detachable engagement member configured to have a diameter which corresponds with” in claims 6 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  From the drawings, “a detachable engagement member” is interpreted to be a rod or bar that can come in and out of detachable contact with an axle.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1, 8, and 10 objected to because of the following informalities: 
In claims 1, 8, and 10, “the lifting member to an axle of a vehicle” should read, “the lifting member to the axle of the vehicle”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-14, and 16 rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Perlstein (US 20180339890).
Regarding claim 1, Perlstein teaches a portable lifting apparatus (200) for lifting a vehicle by an axle (capable of lifting a vehicle axle on 214A, 214B), comprising (Fig. 2A):
a base member (212A, 212B) having a housing (Fig. 2A; see annotated Fig. 2A); 
a lifting member coupled to the base member, the lifting member configured to move between a first position (higher height) and a second position (lower height) (see annotated Fig. 2A);
and a coupling member (203A, 203B) configured to couple the lifting member to an axle of a vehicle, wherein the lifting member raises the vehicle from a first height to a second height when the lifting member is moved from the first position to the second position (Fig. 2A; see annotated Fig. 2A; [0038]).
Regarding claim 2, Perlstein teaches a first support arm (214A) extending from a first side of the housing and a second support arm (214B) extending from a second side of the housing (Fig. 2A; see annotated Fig. 2A).
Regarding claim 3, Perlstein teaches wherein a width between the first support arm (214A) and the second support arm (214B) is adjustable ([0095]; Fig. 2A).
Regarding claim 4, Perlstein teaches wherein the housing is formed in a rectangular shape (see annotated Fig. 2A).
claim 5, Perlstein teaches wherein the lifting member includes a hydraulic system with a hydraulic cylinder and ram configured to lift the coupling member from the first position to the second position (see annotated Fig. 2A; [0103]; Perlstein teaches hydraulic lifting systems are known in the art, and it is inherent that a hydraulic lifting cylinder includes a piston and ram).
Regarding claim 7, Perlstein teaches wherein the second height is between about 6 inches to about 36 inches from the first height. Since Perlstein teaches lifting tires to different heights in relation to a technician ([104]), Perlstein is capable of lifting a difference from 6-36 inches.
Regarding claim 8, Perlstein teaches a method of using a portable lifting apparatus (200) for lifting a vehicle by an axle (capable of lifting an axle on 214A, 214B) which includes a base member (212A, 212B) having a housing, a lifting member coupled to the base member, the lifting member configured to move between a first position and a second position, and a coupling member (214A, 214B) configured to couple the lifting member to an axle of a vehicle, wherein the lifting member raises the vehicle from a first height to a second height when the lifting member is moved from the first position to the second position, the method comprising (Fig. 2A; see annotated Fig. 2A):
disposing the base member (203A, 203B) adjacent to the axle of the object (capable of performing since Perlstein demonstrates the base adjacent a tire i.e. object being lifted) (Fig. 2A);
inserting the coupling member into the axle of the object (depending on the adjustment of 214A, 214B and the size of the axle, 214A and/or 214B are capable of inserting into an axle) (Fig. 2A);
and activating the lifting member to lift the coupling member (214A, 214B) and the axle of the object from the first position to the second position (Fig. 2A; see annotated Fig. 2A).
Regarding claim 9, Perlstein teaches wherein the second height is between about 6 inches to about 36 inches from the first height. Since Perlstein teaches lifting tires to different heights in relation to a technician ([104]), Perlstein is capable of lifting a difference from 6-36 inches.
Regarding claim 10, Perlstein teaches a portable lifting apparatus (200) comprising (Fig. 2A):

a lifting member coupled to the base member, the lifting member configured to move between a first position and a second position (see annotated Fig. 2A);
and a coupling member (203A, 203B) configured to couple the lifting member to an axle of an aircraft, wherein the lifting member is configured to lift the aircraft via the axle using the coupling member (connected to the arms 214A, 214B) (Fig. 2A; see annotated Fig. 2A).
Regarding claim 11, Perlstein teaches a first support arm (214A) extending from a first side of the housing and a second support arm (214B) extending from a second side of the housing (Fig. 2A).
Regarding claim 12, Perlstein teaches wherein a width between the first support arm (214A) and the second support arm (214B) is adjustable (Fig. 2A; [0095]).
Regarding claim 13, Perlstein teaches wherein the housing is formed in a rectangular shape (see annotated Fig. 2A).
Regarding claim 14, Perlstein teaches wherein the lifting member includes a hydraulic system with a hydraulic cylinder and ram configured to lift the coupling member from the first position to the second position (see annotated Fig. 2A; [0103]; Perlstein teaches hydraulic lifting systems are known in the art, and it is inherent that a hydraulic lifting cylinder includes a piston and ram).
Regarding claim 16, Perlstein teaches wherein the second height is between about 6 inches to about 36 inches from the first height. Since Perlstein teaches lifting tires to different heights in relation to a technician ([104]), Perlstein is capable of lifting a difference from 6-36 inches.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 rejected under 35 U.S.C. as being unpatentable over Perlstein (US 20180339890) in view of Matikainen et al. (US 20210362952).
Regarding claim 6, Perlstein teaches claim 5.
Perlstein does not teach wherein the coupling member includes a detachable engagement member configured to have a diameter which corresponds with an internal diameter of the axle of the object.
Matikainen et al. teach a detachable engagement member (103) configured to have a diameter which corresponds (is smaller than) with an internal diameter of a component of a vehicle (Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a longer support bar on the coupling member pf Perlstein, in addition to the arms, as taught by Matikainen et al., to further accommodate additional tires and means for holding tires.  Perlstein would benefit from holding additional tires, explained by the benefits of Matikainen et al., i.e. being able to remove several tires from a shelf at once, while also having the option to remove a tire from a vehicle by contacting the external of a tire.  Further, because Matikainen et al. discloses the long support bar engages with an internal of a vehicle component (tire), depending on the size of the vehicle axle, the bar would engage and support an axle in the same manner.
Regarding claim 15, Perlstein teaches claim 14.

Matikainen et al. teach a detachable engagement member (103) configured to have a diameter which corresponds (is smaller than) with an internal diameter of a component of a vehicle (Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a longer support bar on the coupling member pf Perlstein, in addition to the arms, as taught by Matikainen et al., to further accommodate additional tires and means for holding tires.  Perlstein would benefit from holding additional tires, explained by the benefits of Matikainen et al., i.e. being able to remove several tires from a shelf at once, while also having the option to remove a tire from a vehicle by contacting the external of a tire.  Further, because Matikainen et al. discloses the long support bar engages with an internal of a vehicle component (tire), depending on the size of the vehicle axle, the bar would engage and support an axle in the same manner.


    PNG
    media_image1.png
    715
    542
    media_image1.png
    Greyscale

Perlstein, annotated Fig. 2A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached 6:30 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723